Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/07/2022 has been entered.
An Office Action on RCE follows:


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/07/2022 is being considered by the examiner.

Status of Claims
Claims 1-15 and 17-20 are pending in the present application. 
 Claim 16 was canceled. 
Claims 1-15 and 17-20 are rejected herein. 


Claim Rejections - 35 USC § 103
Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chung Song Machinery (KR 2009-0132080) in view of US 3,402,904 to Paraskewik (previously cited) and further in view of US 20140369779 to Randal.

Regarding claim 1, Chung Song Machinery discloses an apparatus comprising: a root device, the root device including:
a root support member (33), the root support member having an upper surface with a radius of curvature (see fig. 6 with an upper surface having a radius of curvature) at least one roller (87-1, 37-2), the roller having a longitudinal axis parallel to the longitudinal axis of the pipe 2 and configured to rotate the pipe;
a base (81, fig. 6),
a lift mechanism (see lift unit 5, below the block 33) disposed below the root support member, the lift mechanism at least partially disposed within the base and configured to adjust the height of the root support member.
In regards to a wind turbine apparatus configured to receive a portion of the turbine blade, a roller configured to rotate the blade, a recitation of the intended use of the claimed invention must result in a structural different between the claimed invention and the prior art in order to distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this case, the 
Chung Song Machinery discloses the invention as shown above in claim 1. Chung Song Machinery however, does not specifically teach the at least one roller displaced from a first position extending outwardly from the root support member when no blade is present, to a second depressed position when a blade is positioned on the root device;
Paraskewik, in the same field of endeavor discloses the at least one roller (32, 33, fig. 1) displaced from a first position (see solid-lines) extending outwardly from the root support member (24, 25) when no object or smaller object is present, to a second depressed position (see dashed-lines) when an object or a larger object is positioned on the root device;
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified the roller design of Chung Song Machinery by employing the roller design as taught by Parakewik, in order to have allowed the rollers and then the belt to be more flexible to conform with various sizes of the blade as well as to further absorb or cushion against the load. 

Chung Song Machinery as modified discloses the invention as shown above in claim 1. Chung Song Machinery as modified, however is silent a tip device, wherein the tip device configured to receive a portion of the blade tip, the tip device rotating at the same speed as at least one roller of the root device.

Randall, in the same field of the endeavor, discloses a tip device (second support bearing) (86a, figs 4-5, for example), wherein the tip device configured to receive a
portion of the blade tip (28) of the turbine blade 20, the tip device rotating at the same speed as at least one roller of the root device.

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the tip device of Randall with the invention of Chung Song Machinary as modified. The motivation for doing so would be to reduce the stress of the blade while transporting and to maintain the tip of the blade in a horizontal orientation thus to enable the tip of the blade to bend around the curve smoothly.

Regarding claim 2, Chung Song Machinery as modified discloses the apparatus of claim 1, wherein the lift mechanism includes a scissor lift having a plurality of struts (51-1, 51-2, 53-1, 53-2)

Regarding claim 3, Chung Song Machinery as modified discloses the apparatus of claim 2, wherein at least two struts are connected at respective midpoints thereof.

Regarding claim 4, Chung Song Machinery as modified discloses the apparatus of claim 2, wherein the struts are pivotably connected to the base (struts are pivotally connected to support bar 31 at hinge 63, and supporting roll 67) and transition from a first horizontal position (Fig. 8) to a second angled position (Fig.6)

Regarding claim 5, Chung Song Machinery as modified discloses the apparatus of claim 4, wherein the second angled position is approximately 45 degrees (the angle between strut 51-1 and 51-2 is approximately 45 degrees) (fig. 6).

Regarding claim 6, Chung Song Machinery as modified discloses the apparatus of claim 1, wherein scissor lift is actuated via telescoping pistons (83, 55, fig. 6).

Regarding claim 7, Chung Song Machinery as modified, discloses the apparatus of claim 1, , wherein at least one piston has a first end attached to a frame (11) anda second end attached to a strut (53-1)(fig. 6).

Regarding claim 9, Chung Song Machinery as modified, discloses the apparatus of claim 1, wherein the lift mechanism changes elevation of the root support member simultaneously with the rotation of the blade.

Claims 11, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chung Song Machinery (KR 2009-0132080) in view of common knowledge.

Regarding claim 11, Chung Song Machinery discloses the lift mechanism comprising all the limitations as stated above in claims 1-3, which includes
a root device, the root device including: 

at least one roller, the roller having a longitudinal axis parallel to the longitudinal axis of the blade and configured to rotate the blade; 
a base, a lift mechanism having at least one pair of intersecting struts, the lift mechanism having a first position wherein the struts are disposed in a generally coplanar configuration (fig. 8), and a second position wherein the struts are disposed in an angled configuration (fig. 6).
Chung Song Machinary discloses the claimed invention except for wherein the lift mechanism is programmed to prevent the lift mechanism from operating when the root support member engages a blade. 
It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to program the lift mechanism to prevent the lift mechanism from operating when the root support member engages a blade since it has been held that broadly providing a mechanical or automate means to replace manual activity, which has accomplished the same result involves only routine skilled in the art. In re Venner, 120 USPQ 192.

Regarding claim 17, Chung Song Machinery as modified discloses the apparatus of claim 11, wherein the root device includes a removable mobility system (35, figs 6-9).



Regarding claim 19, Chung Song Machinery as modified discloses the apparatus of claim 18, wherein the mounting plate (39) is removably attached to the base (31).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chung Song Machinery in view of Paraskewik and Randall and further in view of US 2016/0302545 to Berger.(IDS)
Chung Song Machinery in view of Paraskewik and Randall as modified is silent wherein the lift mechanism includes a locking feature to secure the root support member at a predetermined height.
Berger in the same field of scissor lifts teaches wherein the lift mechanism includes a locking feature (protrusion 215 engaging with spring loaded pin 245, Para [0034] to secure a root support member ((upper body 210, figs 1 and 5) ata predetermined height (upper body includes a locking mechanism comprising protrusion 215 engaging with spring loaded pin 245 to lock the lift mechanism along the upper body 210 at variable heights, Para [0034], figs 5,6. It would have been obvious to one of ordinary skill in the art at the time before the effective date of the invention to modify Chung Song Machinery in view of Paraskewik and Randall as modified with the teaching of Berger. The motivation for doing so would be to allow greater adjustability of .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chung Song Machinery in view of Paraskewik and Randall and further in view of WFT GMBH &CO (Hereinafter referred as WFT GMBR).(IDS)

Regarding claim 10, Chung Song Machinery in view of Paraskewik and Kendall does not expressly disclose wherein at least one roller is configured as a conveyor belt.
WFT GMBH is in the art of a turning device for holding a rotor blade (para [002] and teaches wherein at least one roller (rollers 15, 16, figs 1-2) is configured as a conveyor belt (14 mounted on rollers, fig. 1). It would have been obvious to one of ordinary skill in the art at the time before the effective date of the claimed invention to modify Chung Song Machinery in view of Randall with the teaching of WFT GMBH for the purpose of increasing grip between the blade and the roller, thereby ensuring smoother rolling of blade.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chung Song Machinery in view of common knownledge and further in view of WFT GMBH &CO (Hereinafter referred as WFT GMBR).(IDS)


WTF discloses as such which the root device includes a propulsion mechanism (driven mechanism) for rotating the wind turbine blade.
It would have been obvious to one of ordinary skill in the art at the time before the effective date of the claimed invention to modify Chung Song Machinery as modified with the teaching of WFT GMBH for the purpose of adjusting the load of the turbine blade on the apparatus, thereby increasing safety.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chung Song Machinery in view of common knowledge and further in view of US 2014/0103277 to Cormack.(IDS)

Regarding claim 12, Chung Song Machinery as modified discloses the apparatus of claim 11, but fails to explicitly disclose wherein the lift mechanism is housed within the base when in the first position.
Cormack is in the art of scissor lifting device and teaches wherein the lift mechanism (lift assembly 400, figs. 1-3) is housed within the base (upper frame member 40, fig. 1) when in the first position (fig. 1). It would also have been obvious to one of ordinary skill in the art at the time before the effective date of the claimed invention to modify Chung Song Machinery as modified with the teaching of Cormack 

Regarding claim 13, Chung Song Machinery as modified discloses the apparatus of claim 11, but fails to explicitly disclose wherein the lift mechanism includes a frame, the frame surrounding the struts.
Cormack is in the art of scissor lifting device and teaches wherein the lift mechanism includes a frame (lower frame 60, figs. 1-2), surrounding the struts. It would also have been obvious to one of ordinary skill in the art at the time before the effective date of the claimed invention to modify Chung Song Machinery’s scissor lifting device  with the teaching of Cormack for the purpose of adding stability to a strut, thereby allowing it to lift heavier objects.

Regarding claim 14, Chung Song Machinery as modified discloses the apparatus of claim 13, and further disclose at least one actuator(telescoping pistons and cylinder 83 and 55 are actuators, fig. 6) having a first and second end, the first end attached to the frame and second end attached to a strut.

Regarding claim 15, Chung Song Machinery as modified discloses the wind turbine blade apparatus of claim 14. Further Chung Song machinery discloses wherein the actuator is a pneumatic actuator (claim 3).

Response to Arguments

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
This Office Action is made NON-FINAL>
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TAN LE/           Primary Examiner, Art Unit 3632